  8:20-cv-00197-BCB-CRZ Doc # 13 Filed: 06/11/20 Page 1 of 1 - Page ID # 314



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

TIMM GRANDVIEW, LLC, a Nebraska
Limited Liability Company;
                                                                    8:20CV197
                      Plaintiff,
        vs.                                               ORDER OF RECUSAL
                                                      REQUEST FOR REASSIGNMENT
AMGUARD INSURANCE COMPANY, a
Pennsylvania Company; and BERKSHIRE
HATHAWAY GUARD INSURANCE
COMPANIES, a Pennsylvania Company;
                      Defendants.


       This matter is before the court on the court's own motion pursuant to 28 U.S.C.

§ 455(a), which states: "Any . . . judge . . . of the United States shall disqualify himself in

any proceeding in which his impartiality might reasonably be questioned.” Upon review

of the parties and the record in the above-designated case, the undersigned judge shall,

and hereby does, recuse himself from the above-designated case pursuant to 28 U.S.C.

§ 455(a).

       SO ORDERED.

       Dated this 11th day of June 2020.


                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge
